                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 Christopher McCalley and Marilyn McCalley
 Individually and as Parents of Patrick
 McCalley, Deceased;

                Plaintiffs,                          Case No: 1:18-cv-03368-RLY-MPB
 v.

 Carmel Clay School Corporation, doing
 business through the Board of School Trustees
 of the Carmel Clay Schools, Carmel High
 School, City of Carmel, Toby Steele, Nicholas
 Wahl, and Carmel Police Officer Phil Hobson,

                Defendants.

           DEFENDANTS’ CARMEL CLAY SCHOOL CORPORATION,
           CARMEL HIGH SCHOOL, TOBY STEELE AND NICHOLAS
          WAHL’S NOTICE OF AUTOMATIC ENLARGEMENT OF TIME
      TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS’ COMPLAINT

       Defendants Carmel Clay School Corporation, Carmel High School, Toby Steele and

Nicholas Wahl, by counsel, pursuant to Local Rule 6-1 – Extensions of Time, respectfully

notify this Court of an automatic enlargement of time of twenty-eight (28) days in which to

answer or otherwise respond to Plaintiffs’ Complaint for Damages and states as follows:

       1.      Plaintiffs, Christopher McCalley and Marilyn McCalley, filed their Complaint for

Damages on or about October 4, 2018, and served Defendant Carmel High School via certified

mail on or about October 10, 2018 and Defendant Toby Steele via certified mail on or about

October 9, 2018.

       2.      The original date to respond to Plaintiff’s Complaint is November 1, 2018, which

time has not yet expired.

       3.      This deadline has not been previously extended.



                                                 1
       4.      The extension is for twenty-eight (28) or fewer days.

       5.      There are no Case Management Plans, scheduled hearings, or other case deadlines

in this case. As such, this extension will not interfere with any of the aforementioned.

       6.      Opposing counsel of record has agreed to this extension.

       7.      Pursuant to this Notice, the time to respond to Plaintiff’s Complaint is hereby

enlarged by twenty-eight (28) days, to and including, November 29, 2018.



Date: November 1, 2018                        Respectfully Submitted,

                                              /s/ Liberty L Roberts
                                              Liberty L. Roberts, Atty. No. 23107-49
                                              Attorney for Defendants Carmel Clay School
                                              Corporation, Carmel High School, Toby Steele and
                                              Nicholas Wahl
                                              CHURCH CHURCH HITTLE + ANTRIM
                                              10765 Lantern Road, Suite 201
                                              Fishers, IN 46038
                                              Phone: (317) 773-2190
                                              LRoberts@cchalaw.com




                                                 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of November 2018, a true and exact copy of the

foregoing was filed electronically using the Court Electronic filing system. Notice of this filing

was served upon counsel of record this 1st day of November 2018, by being deposited in the U.S.

Mail, first-class, postage prepaid, and sent via email to:

 Sheila M. Sullivan, Atty. No. 14551-49               Paul T. Belch, Atty. No. 18533-49
 FLYNN & SULLIVAN, PC                                 Travelers Staff Counsel Indiana
 8910 Wesleyan Road, Suite C                          P.O. Box 64093
 Indianapolis, IN 46268                               St. Paul, MN 55164-0093
 T: 317-660-4770                                      T: 317-818-5111/ F: 317-818-5124
 Email: sheila@fstrial.com                            Email: pbelch@travelers.com
 Attorney for Plaintiffs                              Attorney for Defendants City of Carmel and
                                                      Carmel Police Officer Phil Hobson


                                               /s/ Liberty L. Roberts
                                               Liberty L. Roberts


CHURCH CHURCH HITTLE + ANTRIM
10765 Lantern Road, Suite 201
Fishers, IN 46038
T: (317)773-2190 / F: (317)572-1609
Email: LRoberts@cchalaw.com




                                                  3
